Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-24 are pending in the instant application.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Heinonen et al. (US Patent 6,768,714) discloses an OFDM frequency block structure with guard band (col. 2 line 55-62, col. 5 line 25-38, fig. 5), but not the amended limitations of the independent claims.
Regarding independent Claim 1, 7, the prior art fails to teach or suggest: a transmitter configured to transmit a radio signal including a non-binary sequence via subcarriers of a first frequency block and a same-sized second frequency block using orthogonal frequency division multiplexing (OFDM), wherein each of the first frequency block and the second frequency block is a respective plurality of consecutive subcarriers, wherein any two consecutive subcarriers of the first frequency block and second frequency block are spaced apart in frequency by a subcarrier spacing, wherein each value in the non-binary sequence corresponds to a respective subcarrier of the first frequency block or the second frequency block, wherein a frequency gap extends from the first frequency block to the second frequency block, wherein the frequency gap is wider in frequency than a plurality of subcarrier spacings, wherein the first frequency block includes two subcarriers at an upper frequency end of the first frequency block and two subcarriers at a lower frequency end of the first frequency block, and wherein the second frequency block includes two subcarriers at an upper frequency end of the second frequency block and two subcarriers at a lower frequency end of the second frequency block, and wherein a respective value of the non-binary sequence corresponding to each subcarrier of the two subcarriers at the upper frequency end of the first frequency block, the two subcarriers at the lower frequency end of the first frequency block, the two subcarriers at the upper frequency end of the second frequency block, and the two subcarriers at the lower frequency end of the second frequency block is zero., in combination with the remaining limitations of the claim.

Regarding independent Claim 13, 19, the prior art fails to teach or suggest: a receiver configured to: receive a radio signal including a non-binary sequence via subcarriers of a first frequency block and a same-sized second frequency block that use orthogonal frequency division multiplexing (OFDM), wherein each of the first frequency block and the second frequency block is a respective plurality of consecutive subcarriers, wherein any two consecutive subcarriers of the first frequency block and second frequency block are spaced apart in frequency by a subcarrier spacing, wherein each value in the non-binary sequence corresponds to a respective subcarrier of the first frequency block or the second frequency block, wherein a frequency gap extends from the first frequency block to the second frequency block, wherein the frequency gap is wider in frequency than a plurality of subcarrier spacings, wherein the first frequency block includes two subcarriers at an upper frequency end of the first frequency block and two subcarriers at a lower frequency end of the first frequency block, and wherein the second frequency block includes two subcarriers at an upper frequency end of the second frequency block and two subcarriers at a lower frequency end of the second frequency block, and wherein a respective value of the non-binary sequence corresponding to each subcarrier of the two subcarriers at the upper frequency end of the first frequency block, the two subcarriers at the lower frequency end of the first frequency block, the two subcarriers at the upper frequency end of the second frequency block, and the two subcarriers at the lower frequency end of the second frequency block is zero., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467